DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Eustaitiu (US 5,520,991).
Eustaitiu discloses a cosmetic skin preparation comprising a cream with a hydrating factor of vegetable origin (claims 1 and 6).
Note, the instant limitations of “selected according to a climate-specific formulation” are mental steps and viewed as intended uses. As such, the composition disclosed may be used in specific climates. Further, even if the limitation is given weight, any formulation is expected to be used in a climate, which is specific to the end user. As such, the limitation is inherently met when the formulation is selected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beautygeeks (http://imabeautygeek.com/2013/05/17/glow-getter-the-2nd-best-thing-ive-done-for-my-skin-again-im-44/, accessed 10/01/2015, having a pub date May 17, 2013) in view of Manzo (US 7,349,857).
Beautygeeks discloses the application of hydrating gels, creams, and liquids for treatment of dry skin. Further, in the comments, Yeyying notes:
So glad to hear from you- I'm currently using Fresh Rose Water Hydrating Cream Gel in the morning and Aesop Mandarin Hydrating Cream at night and also Olay Night Resurfacing Elixir for alternate night. My skin improves a bit but still breakouts and congestion happen sometimes. Still searching for the right one :( will take your advice on the coming product I try. Thanks for replying-

The comment discloses the process of using multiple components, a cream, a gel, and an elixir for hydrating her skin. The article talks about how some moisturizers are to be selected based on the patient’s skin and the weather, as such, each moisturizer disclosed is interpreted to be “configured” for application in a given climate for somebody.
Further, where the comment suggests multiple components add benefits, it is reasonably interpreted that they recognize the synergistic effect of using multiple agents.
Beautygeeks does not disclose varying the specific compositions for uncontrolled climates based on a person’s geographic location.
Manzo teaches a method of formulating customized cosmetics using objective, repeatable biometric instrumentation techniques to measure an individual’s skin structure and function (col 2 lines 59 to col 3 line 7). Manzo further teaches it was well known in the art to vary the customized skin care products based on common variables, such as temperature and humidity, and their effect on the individual’s skin (claim 1). Manzo discusses that formulations can be modified as needs arise for dose changes, seasons, climate, age, and adaptation issues (col 3 lines 61-67). The product is formulated in a three month supply for consumer use (col 3 lines 39-49). Manzo further suggests that sampling members exposed to the same conditions, including humidity levels, sun exposure, etc may allow a customized skin care for several persons of the same group (col 4 lines 10-20)
It would have been obvious to one of ordinary skill in the art when applying cosmetics to use combination skin care treatments for application to improve the skin, such as disclosed by Beautygeeks.
Further, it would have been obvious to one of ordinary skill in the art to recognize, as taught by Manzo, to vary the components of each of the cosmetics to achieve a process that provides optimal skin care, including varying the components based on the disclosed factors, including humidity and temperature of the intended environment. 

Obvious Type-Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,485,997, U.S. Patent No. 10,780,299, and U.S. Patent No. 11,278,747. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims claim each component alone and then in combination, and are the instant formulations are generically claimed which are broader than the patented claimed formulations. As such, the patented claims make obvious the instant process of applying each component generically.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612